Citation Nr: 1419687	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-32 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable disability rating for patellofemoral syndrome of the left knee.

3.  Entitlement to an initial compensable disability rating for residual scars as secondary to patellofemoral syndrome of the left knee.

4.  Entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 (2013).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to May 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which continued noncompensable disability rating for patellofemoral syndrome of the left knee, granted entitlement to service connection for residual scars, as secondary to his service-connected left knee disability, denied entitlement to service connection for hypertension, and denied a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.  

The Veteran presented testimony before the undersigned Veterans Law Judge in March 2013 via videoconference.  A copy of the transcript has been associated with the record of evidence.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for hypertension, entitlement to a compensable disability rating for patellofemoral syndrome of the left knee, and entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his hearing on March 15, 2013, prior to the promulgation of a decision in the appeal of the issue of entitlement to an initial compensable disability rating for residual scars as secondary to patellofemoral syndrome of the left knee, the Veteran requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable disability rating for residual scars by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of appeal - compensable disability rating for residual scars

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, withdrew his appeal for an initial compensable disability rating for residual scars at the hearing and, hence, there remain no allegation of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.
ORDER

The appeal of the claim for an initial compensable disability rating for residual scars, as secondary to patellofemoral syndrome of the left knee, is dismissed.


REMAND

The Veteran is currently service-connected at a noncompensable disability rating for left knee patellofemoral syndrome.  At his hearing, the Veteran contended that his left knee disability has worsened since his most recent VA examination in July 2010.  As such, the Board finds that a new VA examination should be provided to the Veteran to ascertain the current nature and severity of his service-connected left knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With regard to his hypertension, at his hearing, the Veteran indicated that he sought treatment within a few months after his release from service and was placed on medication by Dr. Taylor.  These records are not in the claims file, Virtual VA, or VBMS and, while it is unclear whether this doctor is a VA or private physician, the Board finds that, on remand, these records should be obtained.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994). 

Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The Veteran has contended that he has hypertension that began during active duty.  He was provided with a VA examination in July 2010.  The VA examiner found that the Veteran had hypertension, but that it was not related to active duty.  The examiner based his opinion, in part, on the finding that the Veteran's service treatment records revealed only one blood pressure reading that was elevated, and that the service treatment records did not show any evidence of hypertension.  However, the Board notes that the Veteran's service treatment records reflect an additional elevated blood pressure reading, and that the Veteran was found to have previously undiagnosed hypertension, and was placed on Zestril in April 1993.  In May 1993, the Veteran reported sleepiness and dizziness, which was attributed to his blood pressure medications.  He was assessed with controlled hypertension.  At the time of his discharge, the examiner noted that the Veteran had a history of blood pressure monitoring, but did not diagnose hypertension.  The examiner did not address these issues in the Veteran's service treatment records.  As such, on remand, the VA examiner who conducted the July 2010 examination should be asked to render an opinion with regard to the incurrence of the Veteran's hypertension that addresses the pertinent service treatment records.

The claim for a 10 percent rating due to multiple noncompensable disabilities under 38 C.F.R. § 3.324 is inextricably intertwined with the service connection and increased rating claims, and therefore, should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain medical records reflecting treatment by Dr. Taylor within a few months after the Veteran's discharge from service, in accordance with 38 C.F.R. § 3.159.  If additional information and/or authorization is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Return the Veteran's claims folder to the VA examiner who provided the July 2010 examination, if available, or another similarly qualified examiner, in order to obtain an opinion as to the etiology and onset of hypertension.  If an examination is necessary, schedule the Veteran for an examination.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any records in Virtual VA and VBMS, must be reviewed by the examiner, and this should be reflected in the completed opinion or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in or is etiologically related to any incident of active duty.  In rendering this opinion, the examiner must consider the Veteran's blood pressure reading throughout service, which included two elevated readings, and the fact that the Veteran was given blood pressure medication while in service in April and May 1993.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his left knee disability. 

The claims folder, including this remand and any records in Virtual VA and VBMS, must be reviewed by the examiner, and this should be reflected in the completed opinion or in an addendum.  All appropriate tests and studies, including X-rays and range of motion studies of the left knee, reported in degrees, should be accomplished. All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected left knee.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examining physician must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must identify all impairments affecting the left knee.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  The examiner must report whether there is recurrent subluxation or lateral instability of the left knee and, if so, whether such is best characterized as 'slight,' 'moderate,' or 'severe.'  The examiner should also indicate whether there is ankylosis, dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


